 THE WAYNEPUMP COMPANY25The WaynePump CompanyandInternationalUnion ofElectri-cal, Radio and MachineWorkers, AFL-CIO,' Petitioner.CaseNo. 13-RC-5167. January 8, 1957j,DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Raymond A. Jacobson, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are.hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The UE asserts that a contract between its Local 903 and theEmployer executed on May 16, 1955, effective until May 16, 1957, is abar to the petition.The IAM asserts the same contract, adopted by itand the Employer, is a bar. The Petitioner contends that the Local903's contract is not a bar because a schism within the UE has oc--curred and Local 903 is defunct, and that the IAM contract is not abar as it was executed after the filing of the instant petition.The Employer has recognized Local 903 as the representative of itsemployees for many years.On August 22, 1956, a meeting of allofficers and stewards of Local 903 was held, at which a resolution of dis-affiliation was passed.Thereafter, on August 24, 1956, at a member-ship meeting called to consider the question of disaffiliation, a motionwas made, seconded, and unanimously passed to disaffiliate from Local903 and to affiliate with the IAM.All former officers and stewards ofLocal 903 now occupy the same positions with IAM. Since the August24, 1956, meeting, the Employer has received from virtually all theemployees revocations of checkoff authorizations in favor of Local 903,and new authorizations executed in favor of IAM.The instant peti-tion was filed on August 24,1956.On- August 31, 1956, the Employer and IAM executed a contract-covering the employees involved herein, which, in effect, adopted thetermsof Local 903's contract.'Herein called IUE.-® At the hearing Lodge 2138,International Association of Machinists,AFL-CIO, hereincalled IAM, and United Electrical,Radio & Machine Workers of America(UE), hereincalled UE, were allowed to intervene on the basis of a contract interest.InternationalUnion Allied Industrial Workers, AFL-CIO, was allowed to intervene on the basis of a-showing of interest.117 NLRB No. 8. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the present time Local 903 hasno members amongthe employees,of the Employer.No meetings of Local 903 have been, held since Au-gust24.No officers have been elected or appointed to replace the oneswho have defected to the IAM and no grievances have been processedby Local 903.We find, therefore, that Local 903 is defunct and that itscontract with the Employer is thereforenot abar to this proceeding.3We also find that, as the contract between Employer and IAM was-,executed after the filing of the petition herein,it is alsonot a bar.'4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within themeaning-of Section 9 (b) of the ActAll production and maintenance employees at the Employer's FortWayne, Indiana, plant, excluding patternmakers, toolroom employees,.salaried employees, office and clerical employees, professional em-ployees, guards, and supervisors as defined in the Act .5[Text of Direction of Election omitted from publication.]a Benjamin Air Ride Company,107 NLRB 104.`WeberShow Case aEFuture Co., Inc., Aircraft Division,90 NLRB 358, 361.e The unit finding conforms to a stipulation of the parties.HarveyPaper Products Company, Division of Kalamazoo Vege-table Parchment CompanyandInternational Printing Press-men and Assistants'Union of North America, AFL-CIO, Pe--tioner.Case No. 7-RC-3169. January 8,1957ORDER AMENDING DECISION AND DIRECTIONOF ELECTIONOn November 20, 1956, the Board issued a Decision and Direction,of Election in the above-entitled matter 1 wherein it denied the Peti-tioner's request for an alleged residual group of unrepresented photo-graphic employees but granted severance of a lithographic productionunit sought by the Amalgamated Lithographers of America, AFL-CIO, an intervenor, herein called the Lithographers.Because the,Lithographers' lithographic production unit was composed of (1),unrepresented photographic employees and (2) represented offsetpressmen, the Board established two such voting groups.The Boardplaced on the ballots the Lithographers and the United Paperworkers'of America, AFL-CIO, an intervenor, herein called the Paperworkers,_1116 NLRB 1624.117 NLRB No. 7.